FORM 6-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 datedAugust 15, 2012 Commission File Number 1-15148 BRF–BRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrant’s Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2012 – BRF – BRASIL FOODS S.A. Index Identification Capital Stock Breakdown 1 Individual FS Balance Sheet Assets 2 Balance Sheet Liabilities 3 Statement of Income 4 Statement of Comprehensive Income 5 Statement of Cash Flows 6 Statement of Changes in Shareholders' Equity Statement of Changes in Shareholders' Equity - from 01/01/2012 to 06/30/2012 7 Statement of Changes in Shareholders' Equity - from 01/01/2011 to 06/30/2011 8 Statement of Added Value 9 Consolidated FS Balance Sheet Assets 10 Balance Sheet Liabilities 11 Statement of Income 12 Statement of Comprehensive Income 13 Statement of Cash Flows 14 Statement of Changes in Shareholders' Equity Statement of Changes in Shareholders' Equity - from 01/01/2012 to 06/30/2012 15 Statement of Changes in Shareholders' Equity - from 01/01/2011 to 06/30/2011 16 Statement of Added Value 17 Management Report / Comments on the Performance 18 Explanatory Notes 41 Breakdown of the Capital by Owner 126 Declarations and Opinion Independent Auditors' Report on the Quarterly Information 127 Opinion from Fiscal Council 129 Opinion from Executive Board on the Quarterly Information 130 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2012 – BRF – BRASIL FOODS S.A. Identification / Capital Stock Breakdown Number of shares Current year (Units) 06/30/2012 Paid-in Capital Common 872.473.246 Preferred - Total 872.473.246 Treasury shares Common 2.987.509 Preferred - Total 2.987.509 1 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2012 – BRF – BRASIL FOODS S.A. Individual FS / Balance Sheet Assets (in thousands of Brazilian Reais) Current Year Previous Year Account Code Account Description 06/30/2012 12/31/2011 1 Total Assets 24,555,415 22,055,908 1.01 Current Assets 6,236,364 4,733,378 1.01.01 Cash and Cash Equivalents 1,182,766 68,755 1.01.02 Marketable Securities 224,851 763,535 1.01.02.01 Financial Investments Evaluated at Fair Value 224,851 763,535 1.01.02.01.01 Held for Trading 223,626 761,850 1.01.02.01.02 Available for Sale 1,225 1,685 1.01.03 Trade Accounts Receivable and Other Receivables 1,883,286 1,452,610 1.01.03.01 Trade Accounts Receivable 1,854,602 1,427,374 1.01.03.02 Notes Receivable 28,684 25,236 1.01.04 Inventories 1,184,818 1,166,150 1.01.05 Biological Assets 648,369 554,483 1.01.06 Recoverable Taxes 761,125 572,720 1.01.06.01 Current Tax Recoverable 761,125 572,720 1.01.08 Other Current Assets 351,149 155,125 1.01.08.01 Non-current Assets Held for Sale 13,592 5,980 1.01.08.03 Other 337,557 149,145 1.01.08.03.01 Equity Interest Receivable 5 5 1.01.08.03.02 Derivatives 11,384 22,944 1.01.08.03.04 Accounts Receivable from Disposal of Equity Interest 123,664 0 1.01.08.03.05 Other 202,504 126,196 1.02 Non-current Assets 18,319,051 17,322,530 1.02.01 Non-current Assets 2,321,671 1,968,312 1.02.01.03 Trade Accounts Receivable and Other Receivables 78,480 77,966 1.02.01.03.01 Trade Accounts Receivable 11,940 2,419 1.02.01.03.02 Notes Receivable 66,540 75,547 1.02.01.05 Biological Assets 177,025 179,188 1.02.01.06 Deferred Taxes 1,088,246 935,607 1.02.01.06.01 Income Tax and Social Contribution 1,088,246 935,607 1.02.01.08 Receivables from Related Parties 11,767 5,138 1.02.01.08.04 Receivables from related parties 11,767 5,138 1.02.01.09 Other Non-current Assets 966,153 770,413 1.02.01.09.03 Judicial Deposits 164,357 110,582 1.02.01.09.04 Recoverable Taxes 318,549 449,376 1.02.01.09.06 Accounts Receivable from Disposal of Equity Interest 201,336 0 1.02.01.09.07 Other 281,911 210,455 1.02.02 Investments 10,672,053 10,159,588 1.02.02.01 Investments 10,672,053 10,159,588 1.02.02.01.01 Equity in Affiliates 11,557 8,987 1.02.02.01.02 Interest on wholly-owned subsidiaries 10,217,850 9,719,955 1.02.02.01.04 Other 442,646 430,646 1.02.03 Property, Plant and Equipment, net 3,682,609 3,562,727 1.02.03.01 Property, Plant and Equipment in Operation 3,276,779 3,292,498 1.02.03.02 Property, Plant and Equipment Leased 58,981 39,007 1.02.03.03 Property, Plant and Equipment in Construction 346,849 231,222 1.02.04 Intangible 1,642,718 1,631,903 1.02.04.01 Intangible 1,642,718 1,631,903 1.02.04.01.02 Software 95,125 105,023 1.02.04.01.04 Other 7,243 6,392 1.02.04.01.05 Goodwill 1,520,488 1,520,488 1.02.04.01.06 Leased Software 19,862 0 2 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2012 – BRF – BRASIL FOODS S.A. Individual FS / Balance Sheet Liabilities (in thousands of Brazilian Reais) Current Year Previous Year Account Code Account Description 06/30/2012 12/31/2011 2 Total Liabilities 24,555,415 22,055,908 2.01 Current Liabilities 5,554,253 5,064,892 2.01.01 Social and Labor Obligations 55,717 59,348 2.01.01.01 Social Obligations 8,163 8,583 2.01.01.02 Labor Obligations 47,554 50,765 2.01.02 Trade Accounts Payable 1,344,932 1,270,696 2.01.02.01 Domestic Suppliers 1,297,522 1,214,936 2.01.02.02 Foreign Suppliers 47,410 55,760 2.01.03 Tax Obligations 76,547 91,838 2.01.03.01 Federal Tax Obligations 24,577 47,055 2.01.03.01.02 Other Federal 24,577 47,055 2.01.03.02 State Tax Obligations 51,086 44,261 2.01.03.03 Municipal Tax Obligations 884 522 2.01.04 Short Term Debts 1,356,954 1,445,779 2.01.04.01 Short Term Debts 1,356,954 1,445,779 2.01.04.01.01 Local Currency 744,460 956,077 2.01.04.01.02 Foreign Currency 612,494 489,702 2.01.05 Other Obligations 2,474,978 1,979,796 2.01.05.01 Liabilities with Related Parties 1,994,927 1,200,679 2.01.05.01.04 Other Liabilities with Related Parties 1,994,927 1,200,679 2.01.05.02 Other 480,051 779,117 2.01.05.02.01 Dividends Payable and Interest on Shareholders' Equity 92,746 312,624 2.01.05.02.04 Derivatives 322,339 227,891 2.01.05.02.05 Management and Employees Profit Sharing 12,642 173,402 2.01.05.02.07 Other Obligations 52,324 65,200 2.01.06 Provisions 245,125 217,435 2.01.06.01 Provisions for Tax, Civil and Labor Risks 46,166 68,550 2.01.06.01.01 Tax Provisions 5,663 13,958 2.01.06.01.02 Labor and Social Security Provisions 35,702 46,757 2.01.06.01.04 Provision for Civil Risk 4,801 7,835 2.01.06.02 Other Provisons 198,959 148,885 2.01.06.02.04 Provisions for Vacations & Christmas bonuses 198,959 148,885 2.02 Non-current Liabilities 4,982,175 2,920,676 2.02.01 Long-term Debt 3,026,550 1,597,342 2.02.01.01 Long-term Debt 3,026,550 1,597,342 2.02.01.01.01 Local Currency 772,940 818,214 2.02.01.01.02 Foreign Currency 2,253,610 779,128 2.02.02 Other Obligations 1,294,141 730,122 2.02.02.01 Liabilities with Related Parties 1,078,618 562,740 2.02.02.01.04 Other Liabilities with Related Parties 1,078,618 562,740 2.02.02.02 Other 215,523 167,382 2.02.02.02.06 Other Obligations 215,523 167,382 2.02.03 Deferred Taxes 405,413 340,606 2.02.03.01 Income Tax and Social Contribution 405,413 340,606 2.02.04 Provisions 256,071 252,606 2.02.04.01 Provisions for Tax, Civil and Labor Risks 139,180 139,890 2.02.04.01.01 Tax Provisions 107,190 114,555 2.02.04.01.02 Labor and Social Security Provisions 10,169 6,798 2.02.04.01.04 Provision for Civil Risk 21,821 18,537 2.02.04.02 Other Provisons 116,891 112,716 2.02.04.02.04 Provisions for Employee Benefits 116,891 112,716 2.03 Shareholders' Equity 14,018,987 14,070,340 2.03.01 Paid-in Capital 12,460,471 12,460,471 2.03.02 Capital Reserves 20,501 10,939 2.03.02.01 Costs of Shares Issuance 62,767 62,767 2.03.02.04 Granted Options 31,165 22,430 2.03.02.05 Treasury Shares -64,629 -65,320 2.03.02.07 Gain on Disposal of Shares 3,422 3,286 2.03.02.08 Goodwill on Acquisition of Non-controlling Entities -12,224 -12,224 2.03.04 Income Reserves 1,799,589 1,760,446 2.03.04.01 Legal 179,585 179,585 2.03.04.02 Statutory 1,524,319 1,524,319 2.03.04.07 Fiscal Incentive Reserve 95,685 56,542 2.03.05 Accumulated Earning 20,443 0 2.03.08 Other Comprehensive Income -282,017 -161,516 2.03.08.01 Derivative Financial Intrument -275,779 -167,293 2.03.08.02 Financial Instrument (Available for Sale) 9,064 5,051 2.03.08.03 Equity on Other Comprehensive Income from subsidiaries 13,007 12,584 2.03.08.04 Actuarial Losses -28,309 -11,858 3 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2012 – BRF – BRASIL FOODS S.A. Individual FS / Statement of Income (in thousands of Brazilian Reais) Accumulated Equal Quarter of Accumulated Current Quarter Current Year Previous Year Previous Year Account 04/01/2012 to 01/01/2012 to 04/01/2011 to 01/01/2011 to Code Account Description 06/30/2012 06/30/2012 06/30/2011 06/30/2011 3.01 Net Sales 3,423,951 6,702,244 3,093,841 6,026,632 3.02 Cost of Sales -2,903,760 -5,635,986 -2,488,497 -4,859,978 3.03 Gross Profit 520,191 1,066,258 605,344 1,166,654 3.04 Operating Income (Expenses) -264,874 -678,663 -148,383 -269,497 3.04.01 Selling -416,438 -802,245 -367,175 -706,237 3.04.02 General and Administrative -55,994 -101,862 -62,481 -112,673 3.04.04 Other Operating Income 68,784 131,230 4,974 19,922 3.04.05 Other Operating Expenses -139,433 -198,772 -103,760 -170,657 3.04.06 Equity interest in income of affiliates 278,207 292,986 380,059 700,148 3.05 Profit before Financial and Tax Results 255,317 387,595 456,961 897,157 3.06 Operating Income -274,282 -264,041 8,027 -14,859 3.06.01 Financial Income 76,499 164,766 92,574 149,015 3.06.02 Financial Expenses -350,781 -428,807 -84,547 -163,874 3.07 Income before Taxes -18,965 123,554 464,988 882,298 3.08 Income and Social Contribution 25,352 36,032 32,930 -912 3.08.02 Deferred 25,352 36,032 32,930 -912 3.09 Net Income 6,387 159,586 497,918 881,386 3.11 Net Income 6,387 159,586 497,918 881,386 3.99 Profit per Share - (Brazilian Reais/Share) 3.99.01 Earnings per Share - basic 869,469,377 869,469,377 871,621,328 871,621,328 3.99.01.01 ON 0.00735 0.18354 0.57125 1.01120 3.99.02 Earning per Share - diluted 869,685,597 869,685,597 871,624,709 871,624,709 3.99.02.01 ON 0.00734 0.18350 0.57125 1.01120 4 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2012 – BRF – BRASIL FOODS S.A. Individual FS / Statement of Comprehensive Income (in thousands of Brazilian Reais) Accumulated Equal Quarter of Accumulated Current Quarter Current Year Previous Year Previous Year Account 04/01/2012 to 01/01/2012 to 04/01/2011 to 01/01/2011 to Code Account Description 06/30/2012 06/30/2012 06/30/2011 06/30/2011 4.01 Net income 6,387 159,586 497,918 881,386 4.02 Other comprehensive income -216,004 -120,501 22,508 19,667 4.02.01 Loss (gain) in foreign currency translation adjustments 456 423 -445 -606 4.02.02 Unrealized gain (loss) in available for sale marketable securities, net of income taxes 2,578 6,591 -1,561 601 4.02.03 Unrealized gains (loss) in cash flow hedge, net Income taxes -210,812 -111,064 33,070 36,784 4.02.04 Actuarial losses, net income taxes -8,226 -16,451 -8,556 -17,112 4.03 Comprehensive income -209,617 39,085 520,426 901,053 5 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2012 – BRF – BRASIL FOODS S.A. Individual FS / Statement of Cash Flows (in thousands of Brazilian Reais) Accumulated Accumulated Current Year Previous Year Account 01/01/2012 to 01/01/2011 a Code Account Description 06/30/2012 06/30/2011 6.01 Net Cash Provided by Operating Activities 816,583 -29,183 6.01.01 Cash from Operations 356,288 427,861 6.01.01.01 Net Income for the Period 159,586 881,386 6.01.01.03 Depreciation and Amortization 236,683 186,002 6.01.01.04 Gain on PP&E Disposals -53,236 4,191 6.01.01.05 Deferred Income Tax -36,032 912 6.01.01.06 Provision/Reversal for Tax, Civil and Labor Risks 20,931 42,335 6.01.01.07 Other Provisions -31,511 29,805 6.01.01.08 Exchange Rate Variations and Interest 251,270 -16,622 6.01.01.09 Equity Interest in Income of Affiliates -292,986 -700,148 6.01.01.10 Gain on PP&E Disposals - TCD 101,583 0 6.01.02 Changes in Operating Assets and Liabilities 460,295 -457,044 6.01.02.01 Trade Accounts Receivable -482,792 23,062 6.01.02.02 Inventories -136,742 -90,305 6.01.02.03 Trade Accounts Payable 87,242 -58,175 6.01.02.04 Payable of Provisions for Tax, Civil and Labor Risks -52,920 -27,175 6.01.02.05 Payroll and Related Charges 604,409 301,650 6.01.02.06 Investment in Trading Securities -1,250,140 -2,015,035 6.01.02.07 Redemption of Trading Securities 1,807,451 1,509,505 6.01.02.10 Other Financial Assets and Liabilities -46,347 -36,270 6.01.02.11 Interest Paid -78,855 -69,902 6.01.02.13 Interest on Shareholders' Equity Received 8,989 5,601 6.02 Net Cash Provided by Investing Activities -563,402 -347,415 6.02.03 Additions to Property, Plant and Equipment -445,180 -221,379 6.02.04 Proceeds from disposals of property, plant and equipment 6,743 1,245 6.02.06 Additions to Intangible -1,914 -27,427 6.02.07 Additions to Biological Assets -112,442 -99,854 6.02.11 Business Combination -10,609 0 6.03 Net Cash Provided by Financing Activities 853,249 264,512 6.03.01 Proceeds from Debt Issuance 2,069,355 980,266 6.03.02 Repayment of Debt -864,316 -468,880 6.03.03 Interest on Shareholders' Equity Paid -339,790 -209,300 6.03.05 Advance for Future Capital Increase -12,000 0 6.03.06 Treasury Shares Acquisition 0 -37,574 6.04 Effect on Exchange Rate Variation on Cash and Cash Equivalents 7,581 -5,186 6.05 Net (Decrease) Increase in Cash 1,114,011 -117,272 6.05.01 At the Beginning of the Year 68,755 211,159 6.05.02 At the End of the Year 1,182,766 93,887 6 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2012 – BRF – BRASIL FOODS S.A. Individual FS / Statement of Changes in Shareholders' Equity for the Period from 01/01/2012 to 06/30/2012 (in thousands of Brazilian Reais) Account Code Account Description Capital Stock Capital Reserves, Granted Options and Treasury Shares Income Reserves Retained earnings (losses) Other Comprehensive Income Shareholders' Equity 5.01 Balance at January 1, 2012 12,460,471 10,939 1,760,446 0 -161,516 14,070,340 5.03 Opening Balance Adjustment 12,460,471 10,939 1,760,446 0 -161,516 14,070,340 5.04 Share-based Payments 0 9,562 0 -100,000 0 -90,438 5.04.03 Options Granted 0 8,735 0 0 0 8,735 5.04.05 Treasury Shares Sold 0 691 0 0 0 691 5.04.07 Interest on Shareholders' Equity 0 0 0 -100,000 0 -100,000 5.04.08 Gain on Disposal of Shares 0 136 0 0 0 136 5.04.10 Participation of Non-controlling shareholders 0 0 0 0 0 0 5.05 Total Comprehensive Income 0 0 0 159,586 -120,501 39,085 5.05.01 Net Income for the Period 0 0 0 159,586 0 159,586 5.05.02 Other Comprehensive Income 0 0 0 0 -120,501 -120,501 5.05.02.01 Adjustments of Financial Instruments 0 0 0 0 -162,864 -162,864 5.05.02.02 Tax Adjustments on Financial Instruments 0 0 0 0 51,800 51,800 5.05.02.06 Unrealized Gain (Loss) on Marketable Securities in Available for Sale 0 0 0 0 6,591 6,591 5.05.02.07 Actuarial Loss 0 0 0 0 -16,451 -16,451 5.05.02.08 Cumulative foreign currency translation adjustments 0 0 0 0 423 423 5.06 Appropriation of Income (loss) 0 0 39,143 -39,143 0 0 5.06.08 Reserve of Tax Incentives 0 0 39,143 -39,143 0 0 5.07 Balance at June 30, 2012 12,460,471 20,501 1,799,589 20,443 -282,017 14,018,987 7 (A FREE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – June 30, 2012 – BRF – BRASIL FOODS S.A. Individual FS / Statement of Changes in Shareholders' Equity for the Period from 01/01/2011 to 06/30/2011 (in thousands of Brazilian Reais) Account Code Account Description Capital Stock Capital Reserves, Granted Options and Treasury Shares Income Reserves Retained earnings (losses) Other Comprehensive
